Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0414
                       Lower Tribunal No. 16-16002
                           ________________


                              Eliezer Tabib,
                                  Appellant,

                                     vs.

                  The Sports Channel Ltd., et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Mark Blumstein, Judge.

     AXS Law Group, PLLC, and Courtney Caprio, for appellant.

     Gelber Schachter & Greenberg, P.A., and Gerald E. Greenberg and
Andrew T. Figueroa, for appellees.


Before LINDSEY, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Kinney Sys., Inc. v. Cont’l Ins. Co., 674 So. 2d 86, 93–94

(Fla. 1996) (adopting federal forum non conveniens analysis, remanding to

district court to “determine whether the trial court properly applied the federal

doctrine as outlined here,” and explaining that this standard shall apply to all

future proceedings); see also Sports Channel Ltd. v. Tabib, 323 So. 3d 336,

337 (Fla. 3d DCA 2021) (affirming in part and reversing in part and

remanding to permit the trial court to conduct the Kinney analysis).




                                       2